DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 28, 39, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (US 9,323,877) in view of Chen (CN 102299418 B).
In claim 1, Ng discloses in Fig. 1, an electromagnetic bandgap (EBG) lattice structure comprising a plurality of interconnected EBG unit cell structures (14 is a lattice EBG structure); except disclosing each EBG unit cell structure comprising: 
wherein an overall inductance of the EBG lattice structure is greater than an individual EBG unit cell structure.
an electrically conductive ground plane; a first dielectric substrate formed on a top surface of the electrically conductive ground plane and having a first dielectric constant; a second dielectric substrate formed on a top surface of the first dielectric substrate and having a second dielectric constant different from the first dielectric constant, wherein the EBG unit cell structure is configured to reflect propagating millimeter waves at an interface between the first and second dielectric substrates; and a top metal layer formed on a top surface of the second dielectric substrate and including an EBG pattern formed in the top metal layer, wherein an overall inductance of the EBG lattice structure is greater than an individual EBG unit cell structure.
However, Chen discloses in Figs. 1-2, each EBG unit cell structure comprising:
an electrically conductive ground plane (10); 
a first dielectric substrate (5) formed on a top surface of the electrically conductive ground plane (10) and having a first dielectric constant ([0036] dielectric constant epsilon = 1.07); 
a second dielectric substrate (3) formed on a top surface of the first dielectric substrate and having a second dielectric constant ([0028] lower layer medium substrate 3 dielectric constant is F = 2.2) different from the first dielectric constant, wherein the EBG unit cell structure is configured to reflect propagating millimeter waves (6 GHZ is mm Waves) at an interface between the first and second dielectric substrates; and 
a top metal layer (1) formed on a top surface of the second dielectric substrate and including an EBG pattern (patch 7 include patter 71) formed in the top metal layer (1), 
and, it is obvious in Ng’s teachings wherein an overall inductance of the EBG lattice structure (total inductance value for 14) is greater than an individual EBG unit cell structure (one of EBG unit cells in 14).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings to provide a reflection plate of EBG structure that is better for inhibiting backward radiation, improving the directivity of antenna, further improving antenna gain compared with the traditional metal reflecting plate at the appointed frequency.
In claim 2, Ng in view of Chen discloses the EBG unit cell structure of claim 1; except wherein the EBG pattern has a periodicity that is between 2 mm and 10 mm.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made wherein the EBG pattern has a periodicity that is between 2 mm and 10 mm, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention wherein the EBG pattern has a periodicity that is between 2 mm and 10 mm, as a matter of engineering design choice base on system involved.
In claim 28, Ng discloses in Fig. 1, an EBG lattice structure comprising a plurality of interconnected EBG unit cell structures (14), except each EBG unit cell structure comprising: an electrically conductive ground plane; a dielectric substrate formed on a top surface of the electrically conductive ground plane; and a top metal layer formed on a top surface of the second dielectric substrate and including an EBG pattern formed in the top metal layer, wherein the EBG pattern has a 90 degree rotational symmetry, wherein an overall inductance of the EBG lattice structure is greater than an individual EBG unit cell structure.
However, Chen discloses in Figs. 1-2, each EBG unit cell structure comprising:
an electrically conductive ground plane (10);
a dielectric substrate (5) formed on a top surface of the electrically conductive ground plane (10); and
a top metal layer (1) formed on a top surface of the dielectric substrate (5) and including an EBG pattern formed in the top metal layer (7), wherein the EBG pattern (pattern 71) has a 90 degree rotational symmetry (pattern 71 has two 90-degree angles);
and, it is obvious in Ng’s teachings wherein an overall inductance of the EBG lattice structure (total inductance value for 14) is greater than an individual EBG unit cell structure (one of EBG unit cells in 14).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings to provide a reflection plate of EBG structure that is better for inhibiting backward radiation, improving the directivity of antenna, further improving antenna gain compared with the traditional metal reflecting plate at the appointed frequency.
In claim 39, Ng in view of Chen discloses the EBG lattice structure of claim 28; except disclosing wherein the EBG pattern of each EBG unit cell structure has a periodicity between 3-6 millimeters.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made wherein the EBG pattern has a periodicity between 3-6 mm, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention made wherein the EBG pattern has a periodicity between 3-6 mm, as a matter of engineering design choice base on system involved.
In claim 40, Ng in view of Chen discloses the EBG lattice structure of claim 28; except wherein the EBG pattern of each EBG unit cell structure exhibits a frequency bandgap for a range of frequencies at least in part between 8-12 GHz.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made wherein the EBG pattern exhibits a frequency bandgap for a range of frequencies at least in part between 8-12 GHz, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention made wherein the EBG pattern exhibits a frequency bandgap for a range of frequencies at least in part between 8-12 GHz, as a matter of engineering design choice base on system involved.
Allowable Subject Matter
Claims 29-31 and 33-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-7 and 9-27 appear to comprise allowable subject matter.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 28 have been considered but are moot because the new ground of rejection, as discussed in above detailed action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811. The examiner can normally be reached M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIBOL TAN/Primary Examiner, Art Unit 2844